Citation Nr: 1424992	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  99-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent from March 29, 2004, and an initial evaluation in excess of 60 percent from April 30, 2010, for coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1971 and from October
1982 to February 1997.  

This matter is before the Board of Veterans' Appeals Board on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in St Petersburg, Florida.  

The appeal was last before the Board in October 2013 when it was remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  From March 29, 2004, to April 29, 2010, the coronary artery disease did not result in a METS workload less than 6 METs, was not manifested by an ejection fraction of less than 50 percent and was not productive of congestive heart failure. 

2.  During the period beginning April 30, 2010, chronic congestive heart failure has been present.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for coronary artery disease in excess of 30 percent from March 29, 2004, to April 29, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2013). 

2.  The criteria for an initial rating for coronary artery disease of 100 percent beginning April 30, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7005 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in October 2011.  Although this notice was sent the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

With respect to the duty to assist, the Board finds that VA has undertaken all necessary development action.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  The appellant has also been afforded multiple VA medical examinations in connection with his claim.  The Board finds that the examination reports contain the necessary findings upon which to decide the issue on appeal.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary. 

Accordingly, the Board will address the merits of the claim on appeal.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's service-connected heart disability has been rated 30 percent disabling from March 29, 2004, to April 29, 2010, and 60 percent disabling from April 30, 2010, under 38 C.F.R. § 4.104, Diagnostic Code 7005 (coronary artery disease). 

Under Diagnostic Code 7005, a 30 percent rating requires a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

The criteria for a 60 percent rating are more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

Status post coronary bypass surgery resulting in chronic congestive heart failure; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds that an increased rating is not warranted for the service connected heart disability prior to April 30, 2010.  The evidence demonstrates that for that period the symptomology associated with the service connected coronary artery disease did not result in 5 METS or less; the ejection fraction was not 50% or less; and the Veteran did not have congestive heart failure.  

On VA examination in March 2004, the examiner estimated that the Veteran's METS level was 6-7.  A stress test was conducted at a VA medical facility in May 2004.  The peak workload was determined to be 5.6 METS.  The calculated ejection fraction was 60%.  

The Board notes that an April 2008 VA clinical record includes the annotation that the Veteran had an exercise tolerance of 4 METs and an unlimited lifestyle without formal exercise.  However, it is not apparent upon what basis this MET's determination was made.  None of the subsequent testing disclosed that the Veteran's METs ability was this low.  The Board finds this evidence is not representative of the Veteran's actual METs ability.  An increased rating is not warranted based on this single finding when none of the evidence before or after this pertinent to the period at issue prior to April 30, 2010 revealed this level of impairment.  

The Veteran has argued that he had congestive heart failure during this time period.  Significantly, none of the medical evidence of record includes a finding by a health care professional indicating that the Veteran had congestive heart failure.  The Board finds that the Veteran is not competent to provide a medical opinion regarding the presence of congestive heart failure.  Such a determination requires specialized testing as well as medical training.  No specialized testing supports the Veteran's opinion and he does not have medical training and is therefore considered a lay person.  His opinion as to the existence of congestive heart failure is without probative value.  

Accordingly, the Board concludes that from March 29, 2004, to April 29, 2010, the disability does not warrant a schedular rating in excess of 30 percent.

The Board finds that an increased rating is warranted for the service connected coronary artery disease beginning April 30, 2010.  There is no competent probative evidence demonstrating that the symptomology was productive of 3 METS or less with pertinent symptoms or an ejection fraction of less than 30 percent during the pertinent time period.  However, the pertinent evidence is in relative equipoise with regard to whether the Veteran experiences chronic congestive heart failure.  

In May 2010, a private physician wrote that he had been treating the Veteran for a while and he reviewed medical evidence.  The physician noted that the Veteran was treated for long term hypertension, coronary artery disease, benign prostatic hyperplasy and cholelithiasis, all four of which had increased in symptomology.  The physician then included in the conclusion that the Veteran also suffered from congestive heart failure.  

Testing conducted at a private facility was interpreted as revealing an ejection fraction of 60 percent in June 2010.  

Testing conducted at a VA facility in September 2010 revealed that the ejection fraction was 50%.  

At the time of an October 2010 VA examination, stress testing was conducted which resulted in a finding that the Veteran could perform 5-7 METS.  The ejection fraction was 50%.  The examiner opined that the Veteran's heart condition did not affect his ability to work as he had a desk job which did not involve manual labor.  

A November 2010 VA clinical record reveals that stress testing resulted in a peak work load of 4.6 METS.  The record also includes the annotation that there was no history of congestive heart failure.  Another VA record dated in February 2013 references a nuclear stress test conducted in November 2010 which produced a post-stress left ventricular ejection fraction of 62%.  

An October 2011 letter from a private physician referenced the results of an echocardiogram which was conducted in June 2010 and revealed an ejection fraction of 60% and testing conducted in September 2010 where the ejection fraction had mildly decreased to 50%.   

A VA examination was conducted in May 2012.  The examiner diagnosed coronary artery disease.  The examiner opined that the Veteran did not have congestive heart failure.  An echocardiogram revealed that the left ventricular ejection fraction was 55-60%.  Interview based METS testing resulted in an estimate that the Veteran could perform greater than 5 to 7 METS.  

VA testing conducted in November 2013 revealed an ejection fraction of 55-60%.  

A private echocardiogram was conducted in November 2013.  It was determined that the left ventricular ejection fraction was 65%.  It was opined that the Veteran had diastolic heart failure.  The physician wrote that diastolic heart failure is also known as heart failure with normal or preserved ejection fraction, where the left ventricle cannot relax and has a filling problem.  

The evidence set out above includes two records which indicate that the Veteran does not have congestive heart failure (the November 2010 VA clinical record and the May 2012 report of VA examination) as well as two records which indicate that the Veteran does experience congestive heart failure (the May 2010 and November 2013 opinions from private physicians).  While the November 2013 opinion does not reference congestive heart failure, it does diagnose heart failure.  The Board finds this diagnosis constitutes a diagnosis of congestive heart failure for purposes of Diagnostic Code 7005.  The Board finds that neither the evidence which supports a diagnosis of congestive heart failure nor the evidence which against the claim to be more probative than the other.  The Board finds, therefore, that the evidence as to whether the Veteran experiences chronic congestive heart failure is in relative equipoise.  Furthermore, the May 2010 letter from the private physician classifies the heart failure as being "long term chronic congestive heart failure"  and chronic congestive heart failure is one of the criteria for assigning a 100 percent rating under Diagnostic Code 7005.  Based on the above and upon granting the benefit of the doubt, the Board finds that an increased rating to 100 percent is warranted for the service connected coronary artery disease beginning April 30, 2010.  


ORDER

The Board having determined that the Veteran's coronary artery disease warrants a 30 percent rating from March 29, 2004, to April 29, 2010, and a 100 percent rating beginning April 30, 2010, the benefit sought on appeal is granted to this extent and subject to the criteria governing monetary awards.   



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


